Citation Nr: 1641659	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-09 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for GERD.

3.  Entitlement to service connection for a sinus disorder, currently identified as allergic rhinitis. 

4.  Entitlement to service connection for a stomach disorder, claimed as abdominal pain in the right upper quadrant.


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers

ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1997 to April 1998, from December 2003 to March 2005, and from July 2010 to July 2011, and he had additional service in the Nebraska Army National Guard (ARNG). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012 and January 2014 rating decisions by the Department of Veterans Affairs, Regional Office, located in Lincoln, Nebraska (RO), which in pertinent part, denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  In an October 2009 rating decision, the RO denied the claim for service connection for GERD; the Veteran did not appeal this decision, and he did not submit new and material evidence within one year of the denial.

2.  The evidence received since the October 2009 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for GERD, and raises a reasonable possibility of substantiating the claim.

3.  Resolving any doubt in the Veteran's favor, the evidence of record demonstrates that his GERD was likely incurred during his active service.

4.  Resolving any doubt in the Veteran's favor, the evidence of record demonstrates that his allergic rhinitis was likely incurred during his active service. 

5.  In a May 2014 correspondence, the Veteran stated his desire to withdraw from appeal his claim for entitlement to service connection for a stomach disorder, claimed as abdominal pain.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for GERD.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.1103 (2015). 

2.  The criteria for entitlement to service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for entitlement to service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for a stomach disorder, claimed as abdominal pain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Petition to Reopen Previously Denied Claim 

A claim that has been denied by an unappealed RO decision may not thereafter be reopened.  38 U.S.C.A. § 7104(b).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The claim for service connection for GERD was originally denied in an October 2009 rating decision, because the evidence failed to demonstrate that the Veteran's GERD was incurred during, or related to, his periods of active service.  The Veteran did not appeal and he did not submit new and material evidence within a year of that decision.  The October 2009 rating decision is final.  See 38 C.F.R. § 20.1103.

The Veteran sought to reopen his previously denied claim in June 2011.  In an October 2011 rating decision, the RO found that new and material evidence had been received, but denied the underlying claim because the evidence failed to demonstrate that the Veteran's pre-existing GERD was aggravated by his third period of service.  The Veteran did not appeal and he did not submit new or material evidence within a year of that decision.  However, the 2011 rating decision is not final.  

At the time of the October 2011 rating decision, a complete set of the Veteran's service treatment records from his last period of active duty (July 2010 to July 2011) were not available.  Subsequently, additional service treatment records from this period of service were received in 2014.  As these records are pertinent to the claim, the October 2011 rating decision will be reconsidered based on the evidence received since the last final rating decision in October 2009.  38 C.F.R. § 3.156(c).

Since the October 2009 rating decision, additional evidence has been received and associated with the claims folder.  This includes additional service treatment records from the Veteran's third period of active service from July 2010 to July 2011 which show his complaints of increased GERD symptoms as well as increased medication to treat those symptoms.  In addition, the record contains subsequent VA treatment records that continue to show treatment for GERD, as well as a December 2013 VA medical opinion which suggests a link between the Veteran's GERD and his periods of service.  This evidence is new, as it was not part of the record at the time of the prior denial.  It is also material.  As new and material evidence has been received, the claim is reopened. 

2.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  GERD and allergic rhinitis are not listed as a disease under 38 C.F.R. § 3.309 as a chronic disease. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


GERD

The Veteran asserts that his GERD is a result of his active service.  He reports that he first experienced GERD-related problems during his second period of service from December 2003 to March 2005 and he has continued to experience similar problems since. 

Medical records establish that the Veteran has a current diagnosis of GERD.  See VA treatment record as well as the report of a December 2013 VA examination. There is also lay and medical evidence of in-service complaints of GERD problems.  Pertinently, the Veteran has testified that he first experienced GERD-related symptoms during his second period of service.  See June 2014 hearing transcript, page 15.  In addition, the Veteran was first diagnosed with GERD based on his reported symptoms less than a year following his separation from his second period of service.  See January 2005 VA treatment record.  

Service treatment records from the Veteran's third period of service continue to show complaints of GERD symptoms.  In this regard, service treatment records dated in April 2011 show that the Veteran complained of increased GERD symptoms and his medication was increased from 20 milligrams (mg) daily to 40 mg daily.  Subsequent service treatment records continue to reflect complaints of heartburn and indigestion. 

Lastly, the record contains the report of a December 2013 VA Gulf War examination, in which the VA examiner opined that the Veteran's GERD is more likely than not incurred in during his active service.  The VA examiner noted that the Veteran reported a history of frequent heartburn and indigestion during active service, and the medical record reflects that he was treated with anti-acid medicine shortly thereafter.   

The Board finds that there is persuasive medical evidence that the Veteran's current GERD was incurred during his active service.  The Veteran has credibly testified that his symptoms first occurred during his second period of service and continued since then.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The VA treatment records show that he was diagnosed with GERD based on his reports of similar symptoms less than a year after his separation from his second period of service.   In addition, the December 2013 VA examiner stated that the Veteran's GERD likely developed during his period of service based on the Veteran's reported history of symptoms in-service and since then, as well as post-service treatment for GERD.  

Pertinently, there is no conflicting medical opinion of record regarding whether the Veteran's GERD was incurred during his second period of service.  Rather, a September 2011 VA medical opinion report only shows that the examiner concluded that the Veteran's GERD was not aggravated by his third period of service.  However, a complete set of the Veteran's service treatment records was not available at that time, and the medical opinion is afforded little probative value. 

Although the Board cannot ignore that the service treatment records fail to confirm the Veteran's reports of GERD symptoms during his second period of service, the medical evidence does demonstrate that in January 2005 the Veteran was first diagnosed with GERD, which comes shortly after his separation from his second period of service.  Given the Veteran's credible reports of the onset and continuity of his GERD symptoms, as well as the medical evidence of treatment in 2005 as well as during his third period of service, the Board finds that the evidence of record is at least in equipoise on whether the Veteran's GERD was incurred during his active service.  As such, service connection for GERD is warranted, and the claim is granted.

Sinus Disorder (Allergic Rhinitis) 

The Veteran asserts that he has a sinus disorder related to his active service.  The Veteran feels that his current sinus problems are a result of his exposure to environmental hazards during his first and second deployments to Southwest Asia. He reports that he first experienced sinus problems during his active service and he has continued to experience similar problems since then. 

Medical records establish that the Veteran has current sinus problems, identified as allergic rhinitis.  See VA treatment record as well as the report of an August 2014 VA examination.  Moreover, shortly after the Veteran's separation from his third period of service in July 2011, he reported an in-service history of sinus problems and nasal congestions.  Subsequent VA treatment records continue to show treatment for sinus-related problems, allergies, and nasal congestion.  See September 2011 VA treatment record that shows a medical history of allergies and prescription for allergy medications, including loratadine and pseudoephedrine. 

The Board acknowledges that none of the service and post-service treatment records shows that a chronic sinus disorder was diagnosed in service.  The report of a July 2011 VA examination revealed normal sinuses on clinical evaluation.  The record does not show a diagnosis of a chronic sinus disorder, to include allergic rhinitis until three years after the Veteran's separation from service.  In addition, in the August 2014 VA examination report, the VA examiner concluded that it was less likely than not that the Veteran's allergic rhinitis was related to his active service because of the lack of documentation of chronic sinus disorder in the service treatment records. 

However, there is persuasive medical evidence that the Veteran's current sinus disorder, identified as allergic rhinitis, is related to his active service.  The August 2014 VA examiner also found that the Veteran's reported allergic rhinitis symptoms, which were similar to those the Veteran reported he first experienced in service, supported the current the diagnosis of allergic rhinitis.  A diagnosis based on the Veteran's description of symptoms first manifested in service is sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lastly, the record now contains the Veteran's credible testimony from the June 2014 hearing, in which he reported that he first experienced sinus problems during active service and he has continued to experience similar problems since then.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Board finds that when viewed in the light most favorable to the Veteran, the evidence of record is at least in equipoise on whether the Veteran's current allergic rhinitis is related to his period of service.  Resolving any doubt in the Veteran's favor, the Board finds that the criteria for service connection for allergic rhinitis are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

3.  Withdrawal of Claim

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing or obtained via testimony at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204. 

The Veteran perfected his appeal as to a January 2014 RO's denial of the claim for entitlement to service connection for a stomach disorder, claimed as abdominal pain.  Significantly, in a May 2014 correspondence, the Veteran stated that he wished to withdraw his appeal as to the service connection claim for a stomach disorder. 

As is required by 38 C.F.R. § 20.204, the Veteran's request to withdraw the issue was made in writing and signed.  The Board accordingly finds that the Veteran's withdrawal request qualifies as valid withdrawal of the issue.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to the issue, and it is dismissed.










	(CONTINUED ON NEXT PAGE)
ORDER

A previously denied claim for service connection for GERD is reopened. 

Entitlement to service connection for GERD is granted. 

Entitlement to service connection for allergic rhinitis is granted. 

Entitlement to service connection for a stomach disorder, claimed as abdominal pain, is dismissed.




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


